Citation Nr: 1607872	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  12-01 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine (herein low back disability).  

2.  Entitlement to service connection for left S1 radiculopathy, to include as secondary to a low back disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1961 to August 1962 and from September 1962 to October 1962, as well as additional National Guard service.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified at an August 2014 video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Generally, in order to establish direct service connection, three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  The evidence of record indicates that the Veteran has a current diagnosis of a low back disability and has also been diagnosed with left radiculopathy.  See May 2010 VA Examination Report (including an assessment of degenerative disc disease lumbar spine with EMG evidence of left S1 radiculopathy); July 2015 VA Examination Report (including a diagnosis of degenerative disc disease, degenerative joint disease and lumbar radiculopathy).  With respect to an in-service event, the Veteran contends that these current disabilities are the result of an in-service injury he sustained to his lower back when he fell in the shower.  The service treatment records (STRs) of record included a November 8, 1961 note referencing that the Veteran injured his back several days ago bending and noted an impression of acute low back strain.  STRs of record also indicated that the Veteran fell in the shower on November 8, 1961 and that he was hospitalized until November 9, 1961.  A November 9, 1961 Clinical Record Cover Sheet related to this hospitalization noted a diagnosis of a low back sprain.  Also, a November 9, 1961 DD Form 1289 referenced a bruised low back.  A November 21, 1961 Statement of Medical Examination and Duty Status referenced trauma to the low back.  In addition, a May 1962 STR included a notation of "low back pain (hospitalized 5 months ago - negative findings)" and appeared to dispense two drugs that are indecipherable, but could refer to pain medication, as the Veteran testified at the August 2014 hearing that he received pain medication for his back after the November 1961 in-service fall.  See August 2014 Hearing Transcript, pages 6-7.  The Veteran additionally testified that he began to experience numbness in his left lower extremity in-service "right after" the in-service fall and low back injury.  See August 2014 Hearing Transcript, page 9.  Overall, the evidence of record clearly indicated an in-service event, specifically a fall that resulted in hospitalization.  As there is evidence of a current disability (for both his low back and left radiculopathy) and an in-service event, the crucial remaining inquiry is whether there is a nexus between the Veteran's current disability and his active service.

In this regard, the Veteran stated that following the in-service November 1961 fall that resulted in hospitalization, he went to sick call to receive pain medication and generally had problems until his active service ended in August 1962.  See August 2014 Board Hearing Transcript, pages 6-7, 12.  The Veteran also stated that "[m]edical research will support that trauma injury to a back can cause disc disease, because of the trauma i[t] starts the degenerative process which will break down the cushion between the disc that can result to degenerative disc disease."  See October 2010 Notice of Disagreement (NOD).  The Veteran further has presented lay evidence of a continuity of symptomatology since service related to his low back and left lower extremity.  Specifically, in the Veteran's October 2010 NOD and January 2012 VA Form 9, the Veteran stated that he has "suffered all these years with my back," referenced taking over the counter medication to "deal with the chronic pain to prevent taking a day off to go see a doctor" and that the "[o]ver counter medications quit working to the point I had to be seen in 2007."  The Board notes that of record are January and February 2007 private treatment records from Dr. B.B. that referenced lower back pain and left lower extremity pain.  In addition, at the August 2014 Board hearing, the Veteran affirmatively responded to a question of "you're testifying that that same pain that you had during service you've had ever since service until today.  Is that correct?"  See August 2014 Hearing Transcript, page 13.  Also, a June 2011 private treatment record from Dr. M.P. stated that after the in-service fall, "[e]ver since that time, [the Veteran] has had significant back pain that never quit" and that "[t]he pain started with the fall and never ceased."  Additionally, the Veteran's spouse submitted a statement in November 2014 that she was a registered nurse and that over the years of their marriage, she had seen the Veteran "suffer with lower back pain and sciatica that has gradually gotten worse."  She provided additional statements regarding the impact of the Veteran's pain and ways in which the Veteran treated his pain, such as with pain ointment rubs, heating pads, ice packs and over the counter medications.  The Board notes that, according to a September 2009 VA Form 21-526 (Veteran's Application for Compensation and/or Pension), the Veteran and his spouse have been married since 1984, so the November 2014 statement apparently only relates to the time period from 1984 forward.

The Veteran was afforded a VA examination in July 2015.  A negative opinion was provided as to direct service connection.  The accompanying rationale referenced that a "separation physical from 10/5/62 indicates no complaints of back pain or any other back related complaints or symptoms" and that if the Veteran was experiencing pain following the in-service fall, "it would have been mentioned during his separation physical."  Of record is an October 5, 1962 Report of Medical Examination, which noted that the Veteran's spine, lower extremities and neurologic were normal upon clinical evaluation.  This examination report, however, related to a different period of active service (September 1962 to October 1962) than the period of active service (October 1961 to August 1962) in which the in-service fall occurred and there is no separation examination report of record for the period of service in which the in-service fall occurred.  Also, this examination report was not accompanied by a Report of Medical History form, on which the Veteran would have had the opportunity to address medical complaints.  As such, while the Veteran's clinical evaluation was normal, as noted, there is no evidence that the Veteran denied experiencing back pain or lower extremity symptoms in October 1962.  In addition, the rationale also referenced "[t]he [V]eteran's medical records after service are silent related to back symptoms until 2007" and that "[i]t is unlikely that a bruised back and/or strained muscle in the back in 1961 which is an acute condition would lead to long term back pain."  While the rationale referenced the Veteran's medical records after service being "silent related to back symptoms until 2007," it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  As discussed above, the Veteran has stated that he had problems following his in-service fall until his active service ended in August 1962 and has presented lay evidence of a continuity of symptomatology since service related to his low back and left lower extremity.  The Veteran is competent to testify as to having problems and experiencing pain in his low back and left lower extremity.  Additionally, the Board finds the Veteran's statements to be credible.  Upon review, as the negative July 2015 VA opinion relied, at least in part, on a lack of medical evidence of back symptoms until 2007 and that it was "unlikely" the Veteran's in-service fall "would lead to long term back pain," such opinion did not appropriately consider the competent and credible lay evidence of record.  As such, the Board concludes that the July 2015 VA opinion is inadequate and that remand is therefore required for an additional VA opinion, as detailed in the remand directives.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).      

In addition, as part of the action requested in the October 2014 Board remand, records were requested related to the Veteran's National Guard service from the Adjutant General of Mississippi; a February 2015 response indicates that no records were available.  On remand, the Veteran must be advised as to the unavailability of such records, pursuant to 38 C.F.R. § 3.159(e) (2015), as this was not previously done.  In addition, in the Veteran's spouse's November 2014 statement, she referenced the Veteran as receiving a walker and wheelchair from the Biloxi VA.  The VA treatment records currently of record are limited (containing records only dating from September 2011 to October 2011); as such, on remand, all VA treatment records must be obtained.         

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Pursuant to 38 C.F.R. § 3.159(e) (2015), notify the Veteran of the inability to obtain records from the Adjutant General of Mississippi related to his National Guard service. 

2.  Obtain all VA treatment records.  

3.  Obtain a VA opinion from a medical professional who has not previously examined the Veteran and who is skilled in the diagnosis and treatment of back and neurological disorders.  If the medical professional determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled.  However, the Veteran must not be required to report for another examination as a matter of course, if it is not found to be necessary.

The claims file, to include a copy of this remand, must be made available to the medical professional for review and the opinion must reflect that such a review was accomplished.

The medical professional must provide an opinion addressing the following:  

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current low back disability had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the November 1961 in-service fall (discussed further in the remand section above).

The medical professional must consider and address the Veteran's competent and credible reports of experiencing a continuity of symptomatology since service related to his low back (discussed further in the remand section above).

While review of the entire claims folder is required, attention is invited to the June 2011 private medical record from Dr. M.P., which contained an opinion that the Veteran's back pain is related to his in-service fall.

Attention is also invited to the Veteran's contention that "[m]edical research will support that trauma injury to a back can cause disc disease, because of the trauma i[t] starts the degenerative process which will break down the cushion between the disc that can result to degenerative disc disease."  See October 2010 NOD.  

b.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current left radiculopathy had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the November 1961 in-service fall (discussed further in the remand section above).

The medical professional must consider and address the Veteran's competent and credible reports of experiencing a continuity of symptomatology since service related to his left lower extremity (discussed further in the remand section above).

The medical professional must include the underlying reasons for any conclusions reached.  The medical professional is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the medical professional's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




